Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig Quinn on 02/17/2021.
The application has been amended as follows: 

In claim 8, line 10, “disposable liner insert” has been changed to --single use disposable liner insert--.
In claim 8, line 11, “disposable liner insert” has been changed to --single use disposable liner insert--.
In claim 8, line 13, “the cylindrical member” has been changed to --the elongated cylindrical member--.
In claim 8, line 13, “liner insert” has been changed to --single use disposable liner insert--.
In claim 9, line 2, “as in claim 6” has been changed to --as in claim 8.
In claim 10, line 2, “as in claim 6” has been changed to --as in claim 8.
In claim 11, line 2, “as in claim 6” has been changed to --as in claim 8.
In claim 12, line 2, “as in claim 6” has been changed to --as in claim 8.
In claim 12, line 2, “with two alignment keys” has been changed to --with the two alignment keys--.
In claim 12, line 3, “the cylindrical container” has been changed to --the elongated cylindrical member--.
In claim 13, line 2, “as in claim 6” has been changed to --as in claim 8.

In claim 13, line 2-3, “with a single use disposable liner insert” has been changed to --with the single use disposable liner insert--.
In claim 13, line 3, “a wet or dry” has been changed to --the wet or dry--.
In claim 13, line 5, “a wet application roller” has been changed to --the wet application roller--.
In claim 13, line 6, “with a single use disposable liner insert” has been changed to --with the single use disposable liner insert--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art cited discloses the limitation of “a paint application roller container with single use disposable liner insert, the container comprises two keyway channels located and begins at the rim of the elongated cylindrical member enlarged open end, with two keyway sockets located at the opposite end of said channels, the liner insert with two alignment keys on the upper portion of the disposable liner insert, engages with the two keyway sockets of the elongated cylindrical member when inserted, and locks the disposable liner insert in place for receiving a paint-applying roller, being wet with paint 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736